Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-19-00688-CV

                                   Marissa PETERSON,
                                         Appellant

                                             v.

                               HEB GROCERY CO., L.P.,
                                     Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-19610
                          Honorable Aaron Haas, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and this case is REMANDED to the trial court for proceedings consistent with this
opinion. It is ORDERED that appellant recover her costs of this appeal from appellee.

      SIGNED April 22, 2020.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice